Citation Nr: 1612269	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a right great toe disability to include as the result of a fall from low back and left leg instability.

2. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine (back disability).

3. Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, November 2010, and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned in an August 2015 hearing.  He also had a Board hearing in November 2010.  Hearing transcripts were associated with the claims file and reviewed prior to this decision.  The Board previously remanded the back and radiculopathy claims in March 2013 and September 2014.

The issues of service connection for the right great toe and increased rating for the back and radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows moderate symptoms of left lower extremity radiculopathy.

2. The Veteran's low back and left leg radiculopathy disabilities have a 60 percent rating and render him unable to secure and follow a substantially gainful occupation. 


CONCLUSION OF LAW

1. The criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code (DC) 8520 (2015).

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants an increased rating and TDIU and remands the remaining claims, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to provide evidence of symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible as his statements are detailed and consistent.

The Veteran's left lower extremity radiculopathy has been rated under Diagnostic Code 8520.  Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Twenty, 40, and 60 percent evaluations are warranted for moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve, respectively.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Id.

The Board has reviewed the file and finds that the radiculopathy in the Veteran's left lower extremity warrants a 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8520.  

The evidence shows moderate incomplete paralysis in the left lower extremity.  An April 2010 evaluation recorded left-side weakness, reduced sensation, positive straight leg raise test on the left, significantly reduced hip rotation, and reduced calf size and muscle girth.  In September 2010, the Veteran reported pain and weakness when squatting.  The evaluator found abnormal strength in the left hip but normal at the ankle and knee and intact sensation.  The September 2010 examiner recorded numbness and weakness, a positive straight leg raise test, abnormal strength in the left hip, and abnormal patellar tendon reflexes.  A December 2012 treating provider noted normal muscle strength, hypoactive reflexes at the left ankle and knee, intact sensation, positive straight leg test, pain, and paresthesias or dysesthesias.  The provider characterized left leg radiculopathy as moderately-severe.  The March 2013 examiner found normal muscle strength at the left hip and knee but abnormal strength at the ankle and toes.  The examination showed normal reflexes and normal sensation except in the foot and toes.  She noted severe pain, moderate paresthesias and dysesthesias, and moderate numbness in the left leg.  The examiner characterized the symptoms as mild.

An overall view of the evidence shows a moderate severity of symptoms in the left leg.  The Veteran's symptoms were more than sensory, as the evidence showed objective findings of abnormal strength, reflexes, and positive straight leg raise testing.  The December 2012 provider classified the symptoms as moderately-severe while the March 2013 examiner classified the symptomatology as mild.  The March 2013 examiner assigned severities to the different symptom sets with severe pain and moderate numbness and paresthesias.  Based on the varying opinions, the moderate classification seems most appropriate for the Veteran's disability picture at this time, and a 20 percent rating is warranted.  See 38 C.F.R. § 4.124a, DC 8520.  The question of entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is remanded to the AOJ.

TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran is service-connected for his low back with associated left lower extremity radiculopathy.  These disabilities stem from a common injury or etiology and have a 60 percent rating.  See 38 C.F.R. § 4.25.  Therefore, he meets the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met.  See 38 C.F.R. § 4.16.  The Veteran's work history includes physical labor.  His military occupational specialty was field artillery fire controlman.  See DD214.  After service, the Veteran worked in construction from 1994 to 2007 and in condominium maintenance from 2007 to 2008.  See Social Security application.  He stopped working on August 28, 2008.  The March 2013 examiner concluded that the Veteran's lumbar back conditions made working in his previous occupation of construction improbable.  Physical labor was no longer feasible; he was unable to bend, carry or lift objects, walk around job sites, or climb ladders or stairs without impacting his back.  See March 2013 examination.  The December 2012 treating provider noted that the Veteran was unable to sustain any activity that required prolonged positioning, bending, lifting, crouching, kneeling or twisting, including equipment operation.  A November 2011 evaluator's findings are consistent with these descriptions, including an inability to sit or stand for more than 10 minutes at a time.  Based on work history, it is unlikely the Veteran is qualified for work that would not involve physical labor or prolonged periods of standing or sitting.  As such, the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected back and left leg disabilities.  See 38 C.F.R. §§ 4.3, 4.16.    


ORDER

A 20 percent rating for left lower extremity radiculopathy is granted.

Compensation for TDIU is granted.


REMAND

With respect to the right toe, the Veteran reported sustaining injury after a fall caused by instability in his back and legs.  A May 2014 treatment record notes the report of a fall and right toe injury in February 2014.  It is unclear whether the Veteran has any resulting disability; therefore, an examination is needed.  For the radiculopathy and back claims, the Veteran reported symptoms in his right leg and additional symptoms in his left leg and back, which suggest that his condition may have worsened since the 2013 examination.  A new examination would help determine his current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2. Thereafter, schedule the Veteran for an examination for his back and lower extremities.  The examiner should measure and record the current level of disability and symptoms.  The examiner should address the following:  

a. Does the Veteran have ankylosis or symptoms comparable to thoracolumbar ankylosis?

b. The Veteran reported flare-ups in symptoms.  Would flare-ups in symptoms increase the severity of his lower extremity radiculopathy?  How so? 

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.


3. Schedule the Veteran for an examination of his right toe and forward the claims file to the examiner to provide an opinion on the following:

a. Does the Veteran have a disability in his right great toe or foot that is at least as likely as not related to a fall caused by back and lower extremity imbalance?

Consider all lay and medical evidence and provide rationale for any conclusion.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


